DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites formula (I) as: 
    PNG
    media_image1.png
    90
    188
    media_image1.png
    Greyscale
.  However, the claim recites the variables of the formula (I) as “X1” and “X2”. Applicants are advised to amend formula (I) to recite “1X” and “2X” as “X1” and “X2”, respectively. Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one from among X1 and X2”. Applicants are advised to amend this phrase to recite ““at least one from among X1 or X2”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites formula (I) as: 
    PNG
    media_image1.png
    90
    188
    media_image1.png
    Greyscale
.  However, the claim recites the variables of the formula (I) as “X1” and “X2”. Applicants are advised to amend formula (I) to recite “1X” and “2X” as “X1” and “X2”, respectively. Appropriate correction is required. Appropriate correction is required.


Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “the polymer”. Applicants are advised to amend this phrase to recite “the diene polymer”. Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “at least one from among X1 and X2”. Applicants are advised to amend this phrase to recite ““at least one from among X1 or X2”. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites the phrase “a substituent group”. Applicants are advised to amend this phrase to recite “a monovalent substituent group”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “a substituent group”. Applicants are advised to amend this phrase to recite “a monovalent substituent group”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “the substituent group”. Applicants are advised to amend this phrase to recite “the monovalent substituent group”. Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “the substituent group”. Applicants are advised to amend this phrase to recite “the monovalent substituent group”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “the substituent group”. Applicants are advised to amend this phrase to recite “the monovalent substituent group”. Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites the phrase “the epoxide group”. Applicants are advised to amend this phrase to recite “the at least one epoxide side group”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “which polymer is chosen from the group consisting of”. Applicants are advised to amend this phrase to recite “wherein the diene polymer is selected from the group consisting of”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites the phrase “the polymer”. Applicants are advised to amend this phrase to recite “the diene polymer”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “the substituent group”. Applicants are advised to amend this phrase to recite “the monovalent substituent group”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al (US 2014/0114025).

Regarding claim 1, Brandau et al discloses a diene rubber polymer, where the polymer includes the following monomer epoxide side-chain (Abstract, [0084], and [0064] – Formula (I)):

    PNG
    media_image2.png
    193
    391
    media_image2.png
    Greyscale
,
where m is zero (0) ([0065]); n is zero (0) ([0068]); and R1 to R6 are the same or different and are linear alkyl radical or H ([0067]). Accordingly, the reference discloses recited Formula (I), i.e.

    PNG
    media_image3.png
    84
    187
    media_image3.png
    Greyscale
,
where X1 and X2 correspond to R4 and R5 and are H or an alkyl; and X3 corresponds to R6 and is H. The reference discloses that monomers containing the epoxy groups are incorporated into the polymer backbone by polymerization along the C=C double bond. Accordingly, it is clear that the epoxy groups disclosed by the reference are attached to the main polymer chain as recited in the present claims.
While the reference fails to exemplify the presently claimed diene polymer nor can the claimed diene polymer be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed diene polymer and the diene polymer disclosed by the reference, absent a showing of criticality for the presently claimed diene polymer, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the diene polymer which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Brandau et al teaches all the claim limitations as set forth above. From the discussion above, it is clear that the diene polymer includes several epoxide side groups given by recited Formula (I).

Regarding claim 3, Brandau et al teaches all the claim limitations as set forth above. As discussed above, X2 is H.

Regarding claim 4, Brandau et al teaches all the claim limitations as set forth above. As discussed above, X1 and X2 are substituent groups, i.e. alkyls.

Regarding claim 5, Brandau et al teaches all the claim limitations as set forth above. As discussed above, X1 and X2 are alkyl substituents, i.e. hydrocarbon-based groups.

Regarding claim 6, Brandau et al teaches all the claim limitations as set forth above. As discussed above, X1 and X2 are alkyls.

Regarding claim 7, Brandau et al teaches all the claim limitations as set forth above. Additionally, it is noted that the reference exemplifies epoxy groups such as 2-(n-propyl)glycidyl acrylate and glycidylmethyl methacrylate ([0076]). These compounds exemplify the alkyls n-propyl and methyl as being encompassed by “alkyl” for the group R1-R6. Accordingly, the reference discloses alkyl groups having 1 and 4 carbon atoms, respectively.

Regarding claim 8, Brandau et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that monomers containing the epoxy groups are incorporated into the polymer backbone by polymerization along the C=C double bond. Accordingly, it is clear that the epoxy groups disclosed by the reference are outside of the ends of the main polymer chain as recited in the present claims.

Regarding claim 9, Brandau et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the polymer comprises conjugated dienes such as isoprene and butadiene, i.e. the reference discloses polybutadiene and polyisoprene polymers ([0084]).

Regarding claim 10, Brandau et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a rubber polymer, i.e. an elastomer.

Regarding claim 14, Brandau et al teaches all the claim limitations as set forth above. Additionally, it is noted that the reference exemplifies the epoxy group glycidylmethyl methacrylate ([0076]). This compound exemplifies methyl as being encompassed by “alkyl” for the disclosed groups R1-R6. Accordingly, the reference discloses methyl substituent groups as recited in the present claims.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al (US 2014/0114025) as applied to claims 1-10 and 14 above, and as evidenced by Konno et al (US 2001/0006999).

The discussion with respect to Brandau et al as set forth in Paragraph 19 above is incorporated here by reference.

Regarding claim 11, Brandau et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a rubber composition comprising the disclosed diene rubber polymer comprises a crosslinker and fillers such as silica and carbon black ([0125] and [0163]). As evidenced by Paragraph [0032] of Konno et al silica and carbon black are reinforcing fillers.

Regarding claim 12, Brandau et al as evidenced by Konno et al teaches all the claim limitations as set forth above. As discussed above, Brandau et al discloses silica, i.e. a reinforcing inorganic filler.

Regarding claim 15, Brandau et al as evidenced by Konno et al teaches all the claim limitations as set forth above. As discussed above, Brandau et al discloses silica, i.e. a reinforcing inorganic filler.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brandau et al (US 2014/0114025) and as evidenced by Konno et al (US 2001/0006999) as applied to claims 11-12 and 15 above, and in view of Agostini et al (US 2001/0004648).

The discussion with respect to Brandau et al and Konno et al as set forth in Paragraph 20 above is incorporated here by reference.

Regarding claim 13, Brandau et al as evidenced by Konno et al teaches all the claim limitations as set forth above. While Brandau et al discloses a rubber composition, the reference does not disclose a tire as recited in the present claims.
Agostini et al discloses that tires are typically prepared of treads of elastomer-based rubber compositions which are conventionally carbon black reinforced ([0002]). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the rubber composition of Brandau et al for a tire as doing so would amount to nothing more than use of known composition for its intended use, in a known environment to accomplish entirely expected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767